DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed on 03 MARCH 2020.  The claim set considered for examination is the claim set with status identifiers, where Claims 1-47 are cancelled and Claims 48-67 are new.  
Current pending claims are Claims 48-67 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 JUNE 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nanoreactor metal precursor or a packaging must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
The claimed subject matter is not disclosed in the specification.  The specification does not disclose the nanoreactor with a packaging 
Claims 48-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 48, in the preamble, it is unclear to the Examiner, the wording of the claim.  Claim 48 current recites : “A nanoreactor metal precursor and a carrier”.  However, all of the dependent claims refer to just a ‘nanoreactor’. 
Is the claim language supposed to recite : “A nanoreactor metal precursor and a carrier” or “A nanoreactor , metal precursor and a carrier” or “A nanoreactor comprising: a  metal precursor and a carrier”?
Clarification is requested.  
For examination purposes, the Examiner considers the Claim 48 to be interpreted to be “A nanoreactor comprising: a  metal precursor and a carrier” so that there are no antecedent basis issues. 
Current pending claims are Claims 48-67. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 59 and 60 are rejected under 35 U.S.C. 101 because the claimed recitation of a method, without setting forth any steps involved in the method, results in an improper definition of a method, i.e., results in a claim which not a proper method claim under 35 USC 101.  See for example, Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 
The only steps in the recited method claims is just exposure and observation of the nanoreactor, nothing more.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48, 49, 51-54, 57, 60 and 63-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13, 16 and 19 of U.S. Patent No. 10,578,598 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the ‘598 each claim a nanoreactor within the context of the claim.  While the ‘598 patent teaches a thermal history indicator, it does in fact disclose and claim a nanoreactor as claimed in the instant invention.  All of the limitations in the instant invention are claimed in the ‘598 claim.  In fact, the ‘598 patent and the instant invention are a combination/subcombination specific.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 48-53 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over LIM, submitted on the Information Disclosure Statement on 19 JUNE 2020, Non-Patent Literature Documents Cite No. 9., and further in view of HUANG, submitted on the Information Disclosure Statement on 19 JUNE 2020, Non-Patent Literature Documents Cite No. 8.
Applicant’s invention is drawn towards a device, a nanoreactor. 
Regarding Claim 48, the reference LIM discloses a nanoreactor comprising: a metal precursor and a carrier, page N45, abstract, Introduction, 
The LIM reference discloses the claimed invention, but is silent in regards to wherein the carrier comprises a polymer capable of acting as a reducing agent and capable of stabilizing nanoparticles formed from the metal precursor at a temperature below 0⁰C or in a gel.
The HUANG et al reference discloses a system comprising a metal precursor and a polymer, page 2340, abstract, page 2341, Experimental Section, wherein the polymer capable of acting as a reducing agent and capable of stabilizing nanoparticles formed from the metal precursor at a temperature below 0⁰C or in a gel, page 2340.
It would be obvious to one having ordinary skill in the art at the time the invention was made to modify the nanoreactor taught by LIM et al to actually include a polymer is capable of acting as a reducing agent and capable of stabilizing nanoparticles formed from the metal precursor at a temperature below 0⁰C or in a gel and will not introduce any environmental toxicity or biological hazards, HUANG, page 2340. 
Additional Disclosures Included by the combination are: Claim 49: wherein the nanoreactor of claim 48, wherein said metal precursor is a gold precursor, N45, abstract, page N46, Material and Methods.; Claim 50: wherein the nanoreactor of claim 48, wherein the carrier comprises the polymer capable of acting as the reducing agent and capable of stabilizing Claim 51: wherein the nanoreactor of claim 50, wherein the carrier comprises chitosan, HUANG page 2340, abstract, page 2341, Experimental Section.; Claim 52: wherein the nanoreactor of claim 51, wherein the concentration of said metal precursor is between 0.2 mM and 3 mM and the concentration of said chitosan is between 0.0006 g/mL and 0.0004 g/mL, LIM et al, page N45, abstract, page N46, Material and Methods, and  HUANG et al, page 2341, Experimental Section, Preparation of Gold Nanoparticles Using Chitosan in the Absence of TPP.; Claim 53: wherein the nanoreactor of claim 48, wherein the carrier comprises the polymer capable of acting as the reducing agent and capable of stabilizing nanoparticles formed from the metal precursor in the gel, HUANG, page 2340.; Claim 56: wherein the nanoreactor of claim 53, wherein nanoreactor is gelled, LIM, abstract, N46.
Applicant’s invention is drawn towards a method. 
Regarding Claim 59, the combination of reference discloses a method of determining the thermal history of a nanoreactor comprising detecting at least one characteristic of said nanoreactor and based on said characteristic determining whether said nanoreactor was exposed to an undesired temperature for a time period, wherein said nanoreactor is the nanoreactor of claim 48, LIM page N48, see rejection to Claim 48.
Claims 54, 55 and 57 rejected under 35 U.S.C. 103 as being unpatentable over LIM, submitted on the Information Disclosure Statement on 19 JUNE 2020, Non-Patent Literature Documents Cite No. 9., in view of HUANG, submitted on the Information Disclosure Statement on 19 JUNE 2020, Non-Patent Literature Documents Cite No. 8, and further in view of OMARY, US Publication No. 2010/0172997 A1, Information Disclosure Statement on 19 JUNE 2020, US Patent Applications Publications Cite No. 1.
Regarding Claim 54 and 55, the combination discloses the claimed invention, but is silent in regards to wherein the carrier comprises alginic acid and a divalent ion. 
OMARY et al discloses a nanoreactor comprising a metal precursor and alginic acid, abstract, [0008, 0038], and a divalent ion, OMARY [0010], Claim 22.
It would be obvious to one having ordinary skill in the art before the effective filing date to have the carrier comprise alginic acid that is naturally biodegradable and stable in experimental conditions or a divalent ion to from a stable carrier that may from a hydrogel. 
Additional Disclosures Included is: Claim 57: wherein the nanoreactor of claim 54, wherein the concentration of said metal precursor is between 0.2 mM and 3 mM and the concentration of said alginic acid is between 0.001 g/mL and 0.1 g/mL.; OMARY et al reference discloses the claimed nanoreactor, however it is silent in regards to wherein the specific concentration of said alginic acid is between 0.001 g/mL and 0.1 g/mL and the concentration of said metal precursor is between 0.2 mM and 3 mM.; OMARY et al does teach and suggest that the parameters of the nanoreactor is controlled by experimental parameters such as the identity and concentration of the starting precursor and/or stabilizing agent, [0036].; It would be obvious to one having ordinary skill in the art at the time the invention was made to modify the specific concentration of said alginic acid is between 0.001 g/mL and 0.1 g/mL and the concentration of said metal precursor is between 0.2 mM and 3 mM, so that more accurate/quantitative information about the formation of gold nanoparticles can be obtained, OMARY et al, [0036].  
Claims 58 are rejected under 35 U.S.C. 103 as being unpatentable over LIM, submitted on the Information Disclosure Statement on 19 JUNE 2020, Non-Patent Literature Documents Cite No. 9., in view of HUANG, submitted on the Information Disclosure Statement on 19 JUNE 2020, . 
Regarding Claim 58, the combination above suggests the claimed invention, but is silent in regards to wherein the nanoreactor is part of a packaging. 
The PRUSIK discloses a packaging for the detection of exposure of a perishable good to a temperature, the packaging comprising a nanoreactor, Figure 3, abstract, Column 7 line 36-51. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the nanoreactor so that it is incorporated into part of packaging for perishable goods for monitoring the elapse of a combination of time and ambient temperature, Column 3 line 53-59. 
Applicant’s invention is drawn towards a method. 
Regarding Claim 60, the combination suggests the claimed invention of the nanoreactor, but is silent in regards to the nanoreactor is used with a perishable good to detection exposure.
The PRUSIK discloses a method of detecting exposure of a perishable good to a temperature comprising detecting at least one characteristic of a nanoreactor packaged in association with the perishable good and based on said characteristic determining whether said nanoreactor was exposed to a temperature for a time period, abstract, Claim 17. 
Additional Disclosures Included by the combination are: Claim 61: wherein the method of claim 60, wherein the carrier comprises the polymer capable of acting as the reducing agent and capable of stabilizing nanoparticles formed from the metal precursor at the temperature below 0⁰C, HUANG, page 2340.; Claim 62: wherein the  method of claim 61, wherein the undesired temperature is below 0⁰C, HUANG, page 2340, PRUSIK Column 2 line 20-40.;  Claim 63: wherein the  method of claim 61, wherein the carrier comprises chitosan, HUANG page 2340, abstract, page 2341, Experimental Section.; Claim 64: wherein the method of claim 60, wherein Claim 65: wherein the method of claim 64, wherein the nanoreactor is gelled, LIM, abstract, N46.
Claims 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over LIM, submitted on the Information Disclosure Statement on 19 JUNE 2020, Non-Patent Literature Documents Cite No. 9., in view of HUANG, submitted on the Information Disclosure Statement on 19 JUNE 2020, Non-Patent Literature Documents Cite No. 8, in view of PRUSIK, US Patent 6,544,925 B1, submitted on the Information Disclosure Statement on 19 JUNE 2020, US Patents Cite No. 2, and further in view of OMARY, US Publication No. 2010/0172997 A1, Information Disclosure Statement on 19 JUNE 2020, US Patent Applications Publications Cite No. 1.
Regarding Claim 66 and 67, the combination discloses the claimed invention, but is silent in regards to wherein the carrier comprises alginic acid and a divalent ion. 
OMARY et al discloses a nanoreactor comprising a metal precursor and alginic acid, abstract, [0008, 0038], and a divalent ion, OMARY [0010], Claim 22.
It would be obvious to one having ordinary skill in the art before the effective filing date to have the carrier comprise alginic acid that is naturally biodegradable and stable in experimental conditions or a divalent ion to from a stable carrier that may from a hydrogel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797